Undercofler, Presiding Justice.
Appellant was convicted of rape and robbery. He was sentenced to twenty years and ten years to run consecutively. He appeals.
1. The evidence was sufficient to support the convictions.
2. There was no error in admitting evidence of three other similar crimes. All the crimes occurred in the same *471apartment complex within ten weeks. Appellant lived in the same apartment complex. They took place in early morning at about 5:00. Entry was made through a ground floor window. The perpetrator was a young black male about 20 years of age and approximately five feet seven inches in height. Three of the victims were awakened by the perpetrator standing by their beds, the other by the perpetrator standing in the window after pushing the screen open. He threatened the victims with death or severe injury unless they committed sexual acts. In three cases the perpetrator had a gun and in one a knife. In the instant case and one similar case the victims identified the appellant. In the two other similar cases latent fingerprints at the scene were identified as the appellant’s. Payne v. State, 233 Ga. 294, 311 (210 SE2d 775) (1974).
Submitted July 30, 1976
Decided September 7, 1976.
Robert M. Coker, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.
3. We find no error in denying a mistrial because an identification officer of the Atlanta Police Department testified that he had taken the appellant’s fingerprints in 1972. Not only did the trial court instruct the jury to disregard the date but three latent prints taken from the scenes of two of the similar crimes were identified as appellant’s from these 1972 prints.

Judgment affirmed.


All the Justices concur.